TTORNEY           GENEKAL

                     OP      TEXAS




Honorable Tom Coleman, Jr.
County Attorney
Angellna County
Lufkin, Texas
Dear Sir:                 Opinion No. O-2398
                          Re: Authority of County Superinten-
                               dent to refuse to approve teachers'
                               contracts.
        We are in receipt of your letter of gag 18, 1940, re-
Questing an opinion by this Department, which reads in part
as follows:
       "The Zavalla Consolidated School District held
   an election at which a further consolidation was
   affected. Thereafter the County School Board ap-
   pointed a new board of trustees for the district.
   During the year various differences arose between
   the Superintendent of the local district and the
   High School Principal. This led to serious trouble
   in the district and division in the community and
   among the pupils. Prior to the elections for new
   trustees the appointed board gave contracts to
   several of the teachers, including the Principal,
   but not including the Superintendent,for the fol-
   lowing year. This became one of the issues in the
   election of trustees in April, at which time all of
   the appointed board were defeated by a large vote.
   The new board promptly gave a contract to the Super-
   intendent. The County Superintendent is of the
   opinion that the best interests of the school would
   be served by denying both contracts, that is, by
   refusing to approve the contracts of both of the
   teachers in view of the personal feeling between
   them, the factions among the school children, which
   would be kept alive by the presence of both teachers
   on the faculty, and the feeling in the community a-
   mong the patrons of the school. Accordingly, I am
   requesting an opinion on the following question:
   Under conditions as explained above, does the county
   school superintendent have the power to refuse to
   approve either or both of the teachers' contract?"
                                                           .    -




Hon. Tom Coleman, Jr., page 2        O-2398



        Please accept our thanks for the brief of authorities
accompanying your request.
        In the recent case of Peevy v. Carlile (not yet re-
ported) the Supreme Court stated:

       "In the present suit the County Superintendent
   had presented to her a legal contract within the
   meaning of the statutes governing its execution.
   It bound the teacher to perform the service. The
   salary was within the revenues of the school dis-
   trict and would not create a deficiency. The
   teacher was qualified to teach. In a word, the
   contract was legal in form and substance under the
   law which authorized its execution. The County
   Superintendent refused to approve it for the rea-
   son that she considered it to be to the best in-
   terests of the school that the scholastics thereof
   should be sent to a nearby district for their in-
   structions. The law does not give her the au-
   thority to disapprove the contract for that rea-
   son. The refusal to approve the contract for the
   reason stated was without authority of law. There-
   fore the writ of mandamus should Issue in accordance
   with the prayer of Mrs. Peevy and the school dis-
   trict, as was held by the trial court and the dis-
   senting justice of the Court of Civil Appeals.
   Miller vs. Smiley, 65 S. W. (2d) 417 (Writ refused).
   In the case of White VS. Porter, 78 S.W. (2d) 287, it
   is said:
       "'If the special facts and circumstances in
     the given case give rqse to no valid reason
     or ground in law for his refusal, then it be-
     comes his official duty, entirely nondiscre-
     tionary and ministerial in character, to ap-
     prove the contract, and, upon refusal, to ap-
     prove the same mandamus will lie to direct its
     performance. Article 2693,  R.S., cited by ap-
     pellees, does not vest in the county super-
     intendent the unrestralned power to decline, at
     his will and without lawful reason, to approve
     a valid contract with a school teacher, when it
     is proper in form and substance and duly ex-
     ecuted by the trustees. To hold otherwise
     would render void the power and authority vested
     by article 2750, R.S., in the trustees to select
     from the qualified applicants the teacher of
     their choice, and to make the proper contract
     with such teacher to teach the school term.'
r         .




    Hon. Tom Coleman, Jr., page 3            O-2398



                "We approve that statement of the law.
            "A careful study of the cases of Thomas v. Taylor,
    163 S.W. 129 (writ refused) and Vanlandingham v. Hill, 47
    B.W. (2d) 641, convinces us that those cases do not con-
    flict with our holdings in this and other cases cited."
            Although the County Superintendent may exercise his
    discretion as to certain matters in passing upon teachers'
    contracts, we find no provision in law which aut+horizeshim
    to refuse approval of a teachers' contract for the reason
    that in his opinion it will be to the best interest of the
    school generally that such contract be disapproved.
            It is our opinion that the County Superintendent of
    Schools is not authorized to refuse to approve contracts with
    the teachers and a superintendent of the consolidated school
    district in question under the facts as presented.
            We enclose herewith a copy of our opinion No. O-2284
    upon a related question.
                                      Very truly yours
                                   ATTORNEY GERERAL OF TEXAS

                                      By s/Cecil C. Cammack
                                           Cecil C. Cammack
                                                  Assistant
    CCC :N:wc

    APPROVED JUN 18, 1940
    s/Gerald C. Mann
    ATTORNEY GENERAL OF TEXAS
    Approved Opinion Committee By s/BWB Chairman